Citation Nr: 1605134	
Decision Date: 02/10/16    Archive Date: 02/18/16

DOCKET NO.  09-41 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for a low back disability, to include as secondary to a right knee disability.

2. Entitlement to service connection for a right thigh disability, to include as secondary to a right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel



INTRODUCTION

The Veteran served on active duty from January 1996 to December 1998.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in September 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

This case was previously before the Board in June 2013 when it was remanded for further development, to include providing the Veteran with a VA examination on the issues on appeal.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1. The Veteran is not shown to have a current low back disability.

2. The Veteran has a right thigh disability characterized by reduced muscle mass, decreased muscle strength, and decreased reflexes, which is shown to be the result of surgery harvesting her hamstring tendon for use in right knee surgery.


CONCLUSIONS OF LAW

1. The criteria for service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).

2. The criteria for service connection for a right thigh disability resulting from right knee surgery have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

In March 2008, the RO sent the Veteran a letter, prior to adjudication of her claims, providing notice, which satisfied the requirements of the VCAA.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required. 

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting her in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  The Veteran was afforded a VA examination in August 2013.  There is no argument or indication that the examinations or opinions are inadequate.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

As VA satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.

Evidentiary Standards 

VA must give due consideration to all pertinent medical and lay evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed. Cir. 2000) ("Fact-finding in veterans cases is to be done by the Board")). 

When there is an approximate balance of positive and negative admissible evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Principles of Service Connection

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  All three elements must be established by competent and credible evidence in order that service connection may be granted.

In a service connection claim, the threshold question is whether or not the Veteran actually has the disability for which service connection is sought.  In the absence of proof of present (at any time during the pendency of the claim, see McClain v. Nicholson, 21 Vet. App. 319, 323 (2007)) disability, there can be no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement of a current disability may be met by evidence of symptomatology at the time of filing or at any point during the pendency of the claim.  McClain, 21 Vet. App. at 323.

Service connection may be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires (1) competent evidence (a medical diagnosis) of current chronic disability; (2) evidence of a service-connected disability; and (3) competent evidence that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc). 

Low Back

The Veteran claims a low back disability as a result of altered gait and altered weight-bearing secondary to her service-connected right knee disability.  She stated that she began developing low back pain after about 10 years of favoring her service-connected right knee.

The Veteran was provided a VA examination in August 2013 where she complained of right hip pain radiating to her low back.  She had been seen for the complaint in February 2010 [SEE VIRTUAL VA CAPRI RECORDS 07/05/2013, P9] but X-rays taken at the time were unremarkable.  On physical examination, the Veteran's range of motion testing was normal and she had no objective evidence of pain.  The examiner noted that there was no diagnosis of a low back disability.

As noted above, in order for service connection to be granted, there must be a diagnosed disability.  The only medical evidence of record is that of the August 2013 VA examination which found that there was no diagnosis for a low back disability.  As such, the requirements for service connection have not been met.  38 C.F.R. § 3.303, Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The Board acknowledges the Veteran's reports of low back pain, starting some 10 years after her right knee injury, and her own sincere belief that she has a low back disability due to her right knee disability.  However, there are no physical findings, to included limitation of range of motion or X-ray findings, which demonstrate any present pathology of the low back.  The United States Court of Appeals for Veterans Claims (Court) has held that pain alone without a diagnosed or underlying malady or condition is not a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), aff'd in part, vacated and remanded in part on other grounds, 259 F.3d 1356 (Fed. Cir. 2001).  As such, the Veteran's claim of service connection for a low back disability secondary to her right knee disability must be denied.

Right Thigh

The Veteran is service-connected for a right knee disability sustained in service, for which she underwent surgery on two occasions, in 1999 and most recently in 2002.  The 2002 surgery included a repair of the torn anterior cruciate ligament by using a graft or patch from the right hamstring tendon removed from the Veteran's right thigh.

At the August 2013 VA examination, the Veteran's right thigh measured 4 centimeters smaller in diameter than her left thigh.  She reported that she had experienced difficulty in straightening the right knee as well as some mild atrophy of the right hamstring as a result of her surgery.  She demonstrated decreased muscle strength in knee flexion and extension on the right side as compared to the left and decreased reflexes in both the right ankle and right knee as compared to the left side.  The examiner noted that the Veteran's right hamstring muscle was shortened which caused difficulty in straightening in her right knee.  The examiner offered the opinion that the Veteran had decreased muscle mass of the right thigh muscle which was at least as likely as not the result of the right knee surgery which required the use of the right hamstring tendon.

Based on the evidence of record, the Veteran is shown to have a residual disability in her right thigh stemming from the 2002 reconstruction surgery on her service-connected right knee.  While there is no specific diagnosis given on examination, the manifestation of decreased muscle mass, decreased reflexes, and decreased muscle strength are linked by the VA examiner to the effects of the surgery.  The difference in the measurement of the Veteran's thighs, some 4 centimeters, is an objective physical finding, as are the decreased strength and reflexes.  As such, they exceed the "mere pain" standard Sanchez-Benitez and constitute a disability for which service connection is warranted.  38 C.F.R. § 3.303.
  

ORDER

Entitlement to service connection for a low back disability is denied.

Entitlement to service connection for a right thigh disability characterized by decreased muscle mass, decreased muscle strength, and decreased reflexes, resulting from right knee surgery, is granted.



____________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


